DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/US20/47299 filed on August 21, 2020 which claims priority from U.S. Provisional Application No. 62/806,217, filed on February 15, 2019. 

Response to Amendment
Applicant’s amendment filed on February 12, 2021 amending claims 1, 10, 11, 16, 18 and 19 has been entered.  Claims 1-20 are currently pending and presented for examination.

Response to Arguments
Due to Applicant’s amendment to claim 18, the previous rejection under 35 USC 112 (b) is hereby withdrawn.  
Due to Applicant’s amendments to the claims, the previous rejection under 35 USC 102 (a)(1) over Schneider et al. (2010, Behav. Pharmacol. 21(3), pages 206-216) as evidenced by World Health Organization (WHO) 2007, WHO Guidelines for drinking-
Applicant's arguments filed February 12, 2021 with respect to the remaining rejections have been fully considered but they are not persuasive.
With respect to the rejection under 35 USC 102(a)(1) over Roth et al. Applicant argues that the claims have been amended to recite the composition of matter comprises water, a tobacco flavoring compound, and nicotine.  Applicant argues that Roth et al. does not teach adding a tobacco flavoring compound.
This argument is found not persuasive since there is no specific definition in the instant specification of what a tobacco flavoring compound is and as such a tobacco flavoring compound can be interpreted broadly.  In paragraph [0005] of the published application it is stated that “Nicotine has a flavor perceived to be strong and bitter according to many nicotine users. In some embodiments, a flavoring is added to the mixture to mask or moderate the strong or bitter flavor of nicotine. In some embodiments, the flavoring component added to the liquid formulation is a tobacco flavoring extract. In some embodiments, the flavoring component added to the liquid formulation includes menthol. In some embodiments, other flavoring components are added to the liquid formulation, including fruit flavorings, sweeteners, and/or the like.”
Thus a tobacco flavoring compound can be interpreted as a compound that has the flavor or taste of tobacco, or a compound that is used to flavor tobacco products such as menthol, fruit flavorings and sweeteners.  Roth et al. specifically teaches a tobacco product or a product which contains the active component of tobacco which is nicotine.  Roth et al. specifically teaches that the tobacco product contains water, at 
Accordingly, the previous rejection under 35 USC 102(a)(1) over Roth et al. is hereby maintained and reproduced below.  In addition, the previous rejection under 35 USC 103 over Roth et al. in view of Lipowicz is hereby maintained and reproduced below.  A new rejection under 35 USC 112 (b) necessitated by Applicant’s amendments to the claims is detailed below. This action is FINAL.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 of the instant application claim a composition of matter comprising water, a tobacco flavoring compound and nicotine.
It is unclear how to define tobacco flavoring compound.  A tobacco flavoring compound can be interpreted as a compound that has the flavor or taste of tobacco.  A tobacco flavoring compound can also be interpreted as a compound having any taste or flavor that is used to flavor tobacco products such as menthol, fruit flavorings and sweeteners.  Thus the cited claims do not clearly set forth the metes and bounds of the patent protection desired. 
For the sake of compact prosecution, the claims are being interpreted as a tobacco flavoring compound that is a compound having any taste or flavor that is used to flavor tobacco products such as menthol, fruit flavorings and sweeteners.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roth et al. U.S. Patent No. 7,766,018 B2.
Claims 1, 7, 8, 10 and 11 of the instant application claim a composition comprising water and nicotine, wherein a nicotine content in water ranges from 0.005 mg of nicotine per ml of water to 1 mg nicotine per ml of water.
Roth et al. teaches a composition comprising water, at least one vitamin, a flavoring agent and nicotine (abstract).  Roth et al. teaches a composition preferably between 3 to 20 ml of the composition containing 0.5 to 5.0 mg of nicotine (column 2 lines 25-28).  The composition may include a vitamin and a flavoring agent, for example sucralose, or a natural or artificial fruit flavor (column 2 lines 28-31).  Roth et al. teaches that an example of a composition comprises from 80 wt. % to 96 wt. % of water, 0.0001 wt. % to 0.3 wt. % nicotine, as well as 0.0001 wt. % to 0.3 wt. % flavor (column 6 lines 58-65 and claim 16).  Thus Roth et al. teaches nicotine formulations comprising 0.001 mg/ml to 3 mg/ml nicotine.
Roth et al. specifically exemplifies three formulations meeting the limitations of the instant claims.  Example 1 of Roth et al. contains 524.2127 ml of water and 120 mg of nicotine which is equal to 0.2 mg of nicotine per ml of water (column 7).  Example 2 of Roth et al. contains 4473.33 ml of water and 401.234 mg of nicotine which is equal to 0.09 mg of nicotine per ml of water (column 8).  Example 3 of Roth et al. contains 4517.237 ml of water and 456.789 mg of nicotine which is equal to 0.1 mg of nicotine per ml of water (column 9).  All of the examples in Roth et al. contain a flavoring agent.  
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. U.S. Patent No. 7,766,018 B2 as applied to claims 1, 7, 8, 10 and 11 above.
Claims 5, 6 and 9 of the instant application claim a composition comprising water and nicotine, wherein a nicotine content in water ranges from 0.005 mg/ml to 0.01 mg/ml or from 0.01 mg/ml to 0.05 mg/ml or from 0.5 mg/ml to 1 mg/ml.
Roth et al. is as set forth above.

However, as detailed above, Roth et al. teaches a composition preferably between 3 to 20 ml of the composition containing 0.5 to 5.0 mg of nicotine (column 2 lines 25-28).  Thus Roth et al. teaches preferable formulations comprising from 0.025 mg/ml of nicotine to 1.7 mg/ml of nicotine.  Roth et al. further teaches that an example of a composition comprises from 80 wt. % to 96 wt. % of water, 0.0001 wt. % to 0.3 wt. % nicotine, as well as 0.0001 wt. % to 0.3 wt. % flavor (column 6 lines 58-65 and claim 16).  Thus Roth et al. teaches nicotine formulations comprising from 0.001 mg/ml to 3 mg/ml of nicotine.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
.

Claims 2-4 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. U.S. Patent No. 7,766,018 B2 as applied to claims 1 and 5-11 above and further in view of Lipowicz et al. U.S. Publication No. 2015/0020823 A1.
Claims 2-4 and 12-20 of the instant application claim a composition comprising water and nicotine, wherein a nicotine content in water ranges from 0.005 mg of nicotine per ml of water to 1 mg nicotine per ml of water, and the pH of the composition ranges from 3.5 to 12.
Roth et al. is as set forth above.
Roth et al. does not teach the pH of the composition.
However, Roth et al. teaches a composition comprising the same components as claimed and therefore the properties of the composition will necessarily be the same.  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Thus the composition of Roth et al. will necessarily have the same pH as claimed in the instant claims.
In addition, Lipowicz et al. also teaches nicotine formulations for delivery via an electronic device (abstract).  Lipowicz et al. teaches that typically, molecular nicotine in 
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art that the aqueous formulation of Roth et al. containing nicotine would have a pH in the range of about 9 to about 10 since Lipowicz et al. teaches that typically, molecular nicotine in an aqueous solution has a pH of about 9 to about 10 [0077].  Furthermore, it would have been obvious to a person of ordinary skill in the art to adjust the pH of Roth’s aqueous solution of nicotine to between 4 and 8 in order to improve the properties of the composition to maintain the desirable perceived throat harshness of the formulation as taught in Lipowicz et al.
Thus the cited claims of the instant application is rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1-20 are rejected.  No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM